J. A03036/17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


MVR, LLC                                   :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                         v.                :
                                           :
                                           :
EMEKA K. OGUEJIOFOR,                       :
                                           :
                         Appellant         :     No. 430 MDA 2016

                Appeal from the Order Entered February 19, 2016
              In the Court of Common Pleas of Cumberland County
                        Civil Division at No(s): 2014-2075

BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED JANUARY 04, 2017

     Appellant, Emeka K. Oguejiofor, appeals pro se from the Judgment

entered in the Cumberland County Court of Common Pleas in favor of

Appellee, MVR, LLC, following a non-jury trial. We dismiss this appeal.

     The facts are not relevant to our disposition. Instantly, we recognize:

          [A]ppellate briefs and reproduced records must materially
          conform to the requirements of the Pennsylvania Rules of
          Appellate Procedure. This Court may quash or dismiss an
          appeal if the appellant fails to conform to the requirements
          set forth in the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Adams, 882 A.2d 496, 497 (Pa. Super. 2005) (citations

omitted).

     Our Pennsylvania Rules of Appellate Procedure and our case law lay

out the well-established requirements for preserving a claim for appellate

review.     This Court will address only those issues properly presented and
J. A03036/17


developed in an appellant’s brief as required by our rules of appellate

procedure, Pa.R.A.P. 2101-2119. “Appellate arguments which fail to adhere

to these rules may be considered waived, and arguments which are not

appropriately developed are waived.”       Karn v. Quick & Reilly Inc, 912

A.2d 329, 336 (Pa. Super. 2006).            See also Pa.R.A.P. 2111-2119

(discussing required content of appellate briefs and addressing specific

requirements of each subsection of brief on appeal). Thus, issues which are

not developed in the brief’s argument section will be deemed waived.

Harkins v. Calumet Realty Co., 614 A.2d 699, 703 (Pa. Super. 1992).

      To properly develop an issue for our review, Appellant bears the

burden of ensuring that his argument section includes citations of pertinent

authorities as well as discussion and analysis of the authorities.        See

Pa.R.A.P. 2119(a); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.” (citations omitted)). Where an Appellant’s argument rests on

evidence in the record, he must make appropriate references to the record

in his argument.    Commonwealth v. Franklin, 823 A.2d 906, 910 (Pa.

Super. 2003).    An appellant’s pro se status does not relieve him of the

obligation to follow the Rules of Appellate Procedure. Jiricko v. Geico Ins.

Co., 947 A.2d 206, 213 n.11 (Pa. Super. 2008).       As this Court has made



                                     -2-
J. A03036/17


clear, we “will not act as counsel and will not develop arguments on behalf of

an appellant.” Hardy, 918 A.2d at 771. Where defects in a brief “impede

our ability to conduct meaningful appellate review, we may dismiss the

appeal entirely or find certain issues to be waived.” Id.

      Appellant’s Brief is woefully inadequate.      It does not contain a

statement of jurisdiction; a statement of the scope and standard of review;

a statement of questions involved meeting the requirements of Pa.R.A.P.

2116; a summary of the argument; a copy of Appellant’s Pa.R.A.P. 1925(b)

Statement; the trial court’s Order; or the trial court’s Pa.R.A.P. 1925(a)

Opinion. See Pa.R.A.P. 2111(a)(1), (3), (4), (6), (10), (11), and (b).

      Most significantly, although Appellant’s Brief contains a section titled

“Argument,” there is no substantive argument therein. See Appellant’s Brief

at 2-4. Instead, Appellant merely repeats the same bald allegations of error

contained   in his    Pa.R.A.P. 1925(b)    Statement, expanded to        include

additional allegations not raised in his 1925(b) Statement. In its five-page

entirety, Appellant’s Brief is devoid of a single reference to the record or

citation of legal authority.

      These substantial omissions preclude meaningful review. Accordingly,

we suppress Appellant’s Brief and dismiss his appeal. See Adams, supra;

Pa.R.A.P. 2101.




                                     -3-
J. A03036/17


     Appeal dismissed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/4/2017




                                   -4-